DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Status of Claims 
Claims 1-20 of U.S. Application No09/18/2019 filed on 16/495104 have been examined. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada. [US 6,268,825 B1], hereinafter referred to as Okada.
 	As to Claim 1, Okada discloses a marker system comprising: a magnetic detection part provided to a vehicle to detect a magnetic marker laid in a road ([see at least Fig. 1 and column 4, lines 58-67]); a position information acquisition part which acquires marker position information indicating a laying position of the magnetic marker ([see at least Fig. 5 and column 11, line 42- column 12, line 33]); a relative position estimation part which estimates a relative position of the vehicle by inertial navigation calculation with reference to any position of the vehicle ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]); and a positioning part which performs an arithmetic process for identifying a position of the vehicle ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]), wherein when the magnetic detection part detects the magnetic marker, the positioning part identifies the position of the vehicle based on a laying position indicated by a corresponding piece of the marker position information, and after passage over any said magnetic marker ([([see at least Fig. 1,  column 4, lines 58-67 and Fig. 5,  column 11, line 42- column 12, line 33]), the positioning part identifies the position of the vehicle based on the relative position of the vehicle estimated by the relative position estimation part with reference to the position of the vehicle identified when the magnetic marker is detected ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]).  

As to Claim 2, Okada discloses a marker system, wherein the relative position estimation part estimates the relative position of the vehicle by using an azimuth of the vehicle identified in response to detection of at least two said magnetic markers arranged along a direction of which an absolute azimuth is known ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]).  

As to Claim 3, Okada discloses a marker system, wherein the relative position estimation part uses a positional shift between a first vehicle position identified when a first magnetic marker is detected and a second vehicle position identified when a second magnetic marker is detected to identify an estimation error of the relative position with reference to the first vehicle position, and after passage over the second magnetic marker, estimates the relative position of ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]).  

As to Claim 4, Okada discloses a marker system, wherein the position information acquisition part receives the marker position information wirelessly transmitted by a communication unit provided correspondingly to the magnetic marker ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 5, Okada discloses a marker system, wherein the position information acquisition part wirelessly supplies electric power to a wireless tag retained by the magnetic marker as the communication unit, and receives the marker position information wirelessly transmitted by the wireless tag in response to operation ([see at least Fig. 1 and column 4, lines 58-67]) 

As to Claim 6, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67])  

As to Claim 7, Okada discloses a marker system, wherein the relative position estimation part uses a positional shift between a first vehicle position identified when a first magnetic ([see at least Fig. 5,  column 11, line 42- column 12, line 33 and column 15, line 65- column 16, line 54]).    

As to Claim 8, Okada discloses a marker system, wherein the position information acquisition part receives the marker position information wirelessly transmitted by a communication unit provided correspondingly to the magnetic marker ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 9, Okada discloses a marker system, wherein the position information acquisition part receives the marker position information wirelessly transmitted by a communication unit provided correspondingly to the magnetic marker ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 10, Okada discloses a marker system, wherein the position information acquisition part receives the marker position information wirelessly transmitted by a communication unit provided correspondingly to the magnetic marker ([see at least Fig. 1 and column 4, lines 58-67]).  

Claim 11, Okada discloses a marker system, wherein the position information acquisition part wirelessly supplies electric power to a wireless tag retained by the magnetic marker as the communication unit, and receives the marker position information wirelessly transmitted by the wireless tag in response to operation  ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 12, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 13, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).   

As to Claim 14, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 15, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).   

As to Claim 16, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).   

As to Claim 17, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).   

As to Claim 18, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker ([see at least Fig. 1 and column 4, lines 58-67]).  

As to Claim 19, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).    

As to Claim 20, Okada discloses a marker system, wherein the system includes a storage part which stores the marker position information, and the position information acquisition part acquires marker position information indicating a laying position of the magnetic marker detected by the magnetic detection part by referring to information stored in the storage part ([see at least Fig. 1 and column 4, lines 58-67]).  


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAZAN A SOOFI/Primary Examiner, Art Unit 3668